 In the Matter Of VEEDER-ROOT INCORPORATEDandINTERNATIONALASSOCIATION OF MACHINISTS (AFL)Case No. R-5089.-Decided April 30, 19.43Messrs.Frank StoneandLucius F. Robinson,of Hartford,Conn.,for the Company.Mr. Harold Strauch,of Hartford, Conn., for the I. A. M.Mr. Wallace E. Royster,of counsel to the Board.DECISION,ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machinists(AFL), herein called the I. A. M., alleging that a question affectingcommerce had arisen concerning the representation of employees ofVeeder-Root Incorporated, Hartford, Connecticut, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Thomas H. Ramsey, TrialExaminer.Said hearing was held at Hartford, Connecticut, onMarch 29, 1943.The Company and the I. A. M. appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.Although-'duly 'served with notice, United Automobile, Air-craft & Agricultural Implement Workers of America (CIO), herein,called the CIO, did not appear at the hearing.At the hearing the,Company moved to dismiss the petition on the ground that the I. A. M.is seeking an inappropriate unit and that tool and die makers andmachinists at the Bristol plant of the Company should be included inthe. unit.The Trial Examiner reserved ruling, on the motion.Themotion is hereby denied.its petition so as to include a larger number ofemployees,at the Hart-ford plant in the unit.This motion is granted in part and denied inpart as set forth in Section IV,infra.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Both the Company and the I. A. M.- have filed briefs whichthe Board has considered.49 N L. R B, No. 43.355531647-43-vol. 49-24 356'DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case,, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYVeeder-Root Incorporated is a Connecticut corporation with plantsin Bristol and Hartford, Connecticut.This proceeding concerns theemployees in the Hartford plant.The Company is engaged in themanufacture and sale of counting and computing devices, hinges, diecastings, and- die stampings.The principal raw materials used bythe Company are zinc, tin, brass, steel, and plastics.The value ofsuch materials used annually at the Company's plants exceeded $50,000,of which approximately 90 percent in value' is received at the plantsfrom points outside Connecticut.The annual production of the Com-pany has a value in excess of $2,500,000, of which approximately 90percent is shipped from the Company's plants, to points outsideConnecticut.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists is a labor organization, affili-ated with the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTIONCONCERNING REPRESENTATIONThe parties stipulated at the hearing that on February 9, 1943, theI.A. M. requested -recognition of the Company as the exclusive bar-gaining representative of the Company's employees in Department 45at the Hartford' plant.On February 12, 1943, the Company refusedsuch recognition on the ground that the I. A. M. was seeking to repre-sent an inappropriate unit.The statement of the Regional Director, introduced into evidence,indicates that the I. A. M. represents a substantial number of employeesof the Company in the. unit hereinafter found appropriate.' 'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1The Regional Director stated that the I. A. M submitted 40 authorizationcards, 38 ofwhich bore apparently genuine, original signatures.One card wasundated and the re,mainder were dated in February 1943. Thirty-seven cards bore the namesof persons whosenames appear on the Company's payroll of March 6, 1943. Thereare approximately 68employees in the appropriate unit. VEEDER-ROOT INCORPORATED357IV.THE APPROPRIATE UNITThe Company employs 1,267 workers at Hartford and 235 at Bristol.Both plants are under the same management and supervision.Thereis some interchange of personnel. and employees in both enjoy seniorityrights based on length of employment with the Company- withoutregard to the plant in which they may,be employed. The Bristolemployees are represented by the C. I.0. under a contract which expiresMay 31, 1943.The C. I. 0. has not attempted to extend its activitiesto the Hartford plant and it has evinced no interest in this proceeding.No labor organization other than the I. A. Al. seeks to representemployees at the Hartford plant.In its petition the I. A. M. requested a trait consisting of the toolmakers, model makers, die makers, machinists, machinist helpers,apprentices, and all other employees of the Company working in De-partment 45 at the Hartford' plant, excluding executives of the Com-pany, supervisors, technicians, and clerks.This unit would -includesemi-skilled and unskilled employees working in the department 2The employees in Department 45 produce substantially all the toolsand dies used by the Company and in addition repair and manufactureparts for Company machines.Nearly all have the skills of machinistsor tool and die makers.At the hearing the I. A. M. moved to amend its petition so as to in-clude in the unit, "all of the employees in Departments 45 and 96 of theHartford,plant, as well as all of the tool makers, model makers, tooland die makers, machinists, machinist helpers, and apprentices in theremainder of the Hartford plant."' This motion was made in view oftestimony which developed the following facts.The model makerswhom the I. A. M. seeks to represent are employed in Department 96,which is separate from butadjacent to Department 45. There are 6 or8 employees in Department 96.All are engaged in producing specialcounters and in manufacturing models of new products or productionmachines and all have the skills of tool makers. It is occasionallynecessary for them to process a portion of their work in Department 45and to make use of the tool crib located there. In addition, a witnessfor the Company testified that perhaps 50 employees, who have the sameskills as tool makers, model makers, or machinists, are employed in theHartford plant, outside the two named departments.While the Com-pany agrees that most of this latter group are engaged chiefly on pro-duction work, still it insists that they are trained machinists or toolmakers and on occasion perform work identical to that done by theemployees so designated.2Specifically tool inspectors,-tool grinders,stock cutters, and crib tenders. 358DECISION'S OF NATIONAL LABOR RELATION'S BOARDThe Company opposes any unit not embracing all production andmaintenance employees at the Hartford plant.' The Company further ,contends that a departmental unit at the Hartford plant, if appropriate,logically should extend to include similar employees at the Bristolplant.We reject these contentions.We shall not require those em-ployees at the Hartford plant, who have expressed a desire for repre-sentation and- who may constitute an appropriate unit to forego thebenefits of collective bargaining until such indefinite future date as willfind a majority of all the employees organized.The employees at theBristol plant are already represented by a labor organization and arenot here seeking other representation.It is evident that the unit requested in the original petition is func-tionally coherent and embraces a homogeneous group.Moreover weare of the opinion that the workers employed in Departments 45 and 96at the Hartford plant may constitute an appropriate unit.These em-ployees have for the most part comparable skills; the departments inwhich they work are adjacent; and it appears that the I. A. M. has con-fined its organizational efforts'to this group.The Company asserts,and we agree, that the extension of the unit beyond `the confines ofDepartments 45 and 96 would lead- to disputes and confusion.Thedefinitions given by the I. A. M. to identify those employees workingoutside Departments 45 and 96 in the various categories sought in theamended petition, are not capable of practical application under thecircumstances existing at the Hartford plant.The record indicates,for example, that a set-up man, whose duties one week would excludehim. from the unit, in a subsequent week might be performing the workof a machinist and thereby be eligible for inclusion in the proposed unit.The determination of what percentage of his time is spent using. thehigher skill, would lead to new avenues of confusion.We hereby deny.,the motion of the;I. A. M. to amend its petition 'insofar as it applies toemployees at the Hartford plant outside Departments 45 and 96.In consideration of all the circumstances in the case, we find that theemployees of the Company working in Departments 45 and 96 at theHartford plant, excluding executives of the Company, supervisoryemployees, foremen, technical employees, and clerks, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESF'We shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction. kVEEDER-ROOT INCORPORATED-359DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIREc'rx that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Veeder. Root Incor-porated; Hartford, Connecticut, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the First Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 10, of,said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent,themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by International Association of Machin-ists, affiliated with the American Federation of Labor, for the purposesof collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.i